DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is a method claim which depends from a product claim. The limitations of the dental implant should be included in the method claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-11, 13-14, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (CN106420081A) in view of Suzuki (US 4746532) and Zhang et al. (US 2003/0099762).
As to claim 1, Liu et al. discloses a dental implant (see abstract) which has a metallic interior portion (titanium threaded interlocking piece 2 of Fig. 4) and an external portion (zirconia shell 1 of Fig. 4). 
Liu et al. fail to teach the interior portion has a rugose or recesses on its external surface or a protective film on the external surface that is formed of titanium oxide, nitride, oxy-nitride or a combination thereof as a barrier to the diffusion between the interior and exterior portions of the implant; where the rugose or recesses of the external surface of the metallic interior portion of the implant has corresponding rugosity or recesses in said protective film; where the rugose external surface or recesses of the metallic interior portion have a depth of 1 micron to 1.5 millimeters; where the protective film has a thickness between 2 nm to 20 micrometers; where the exterior portion is comprised of zirconia containing elements selected form the group consisting of: yttrium on the exterior portion of the implant ranges from 2 to 10% by weight or wherein the amount of cerium on the exterior portion of the implant ranges from 1 to 20% by weight or wherein the amount of alumina on the exterior portion of the implant is up to 20% by weight as required by claim 1. 
Suzuki et al. discloses a dental implant (endossesous implant, see abstract) that comprises a metallic interior portion with an external surface where the external surface is roughened (see col. 3, lines 21-24 and col. 4, line 5-7); a protective film of titanium oxide on the external portion (see 7, of Fig. 2a, col. 2, lines 44-45, col. 3, lines 1-3); and an exterior portion of the implant (see 8 of Fig. 2a) formed over the protective film. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Liu et al. to include roughening the implant surface in order to improve the bonding between the coating and the surface of the implant as taught by Suzuki et al. 
As to the limitation of providing a protective film and exterior portion comprising zirconia, Zhang et al. discloses a multilayer coating that is useful on metallic dental implants (See abstract, 0026) that has a high bond strength to implants and excellent bioactivity. The coating comprises a bond coating that is inert in bodily fluid and protects the metallic implant from corrosion and interfacial reaction. The first layer can comprise a nitride compound such as titanium nitride since it exhibits a higher corrosion resistance than the pure metal (see 0033).  The second layer comprises a binder that is insoluble in bodily fluids. The preferred glass contains zirconia (see 0044) which increases the chemical stability of the glass (see 0050). 
Zhang et al. teaches sandblasting the substrate before coating with the layers (see 0085). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the coating of Zhang as well as the pretreatment of sandblasting to the implant of Lui et al. One would have been motivated to do so since both are directed to dental implants where Zhang et al. further discloses protective coatings to prevent corrosion of the underlying metallic portion of the implant as well as another outer layer to adjust the thermal expansion coefficient of the hydroxyapatite-glass composite to provide additional bioactivity (see 0024).
The combination of Liu et al and Zhang et al. disclose an interior core of titanium, that is roughened, an intermediate coating formed of a bond coating if titanium nitride  or titanium dioxide, apatite and glass and apatite, and exterior portion of zirconia. 
The recesses of the metallic portion (roughened ) will correspond to recesses in the protective film. Zhang et al. states the first layer by physical vapor deposition (see 0085) which would result in the coating conforming to that of the core titanium surface. 
Suzuki et al. fails to teach the depth of the recesses in the surface as claimed. However, the roughness provides a mechanical bond between the layer and the substrate surface therefore it is a result effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed depth, pattern and groove intersect through routine experimentation in order to achieve the desired interlocking between the two materials to achieve the desired bond that would prevent delamination especially since there is an absence of criticality in using the claimed range. 
Zhang et al. states the thickness of the first layer can be 0.5 – 10 micrometers and the second layer can have a thickness of 5 – 100 micrometers. The total thickness would therefore be in the range of 5.5 – 110 microns which overlaps that of the claimed range. Zhang et al. states if the coating is too small it will not properly adhere to the core metallic portion and if it is too thick it may not supply the bioactivity needed and the cost will be too high (see 0059). The thickness is a result effective variable therefore it would have been obvious to one having ordinary skill in the art to use the claimed range to optimize the bond between the coating and the substrate as well as the bioactivity and cost of the coating.
Liu et al. modified by Zhang et al. fail to teach the zirconia contains the claimed elements within the claimed ranges. 
Kelly et al. discloses stabilizing zirconia used for dental ceramics (see abstract). Kelly et al. teaches it is known in the art to use ytrrium (see section 2, second paragraph) at 8 mol % to stabilize zirconia. Kelly discloses using 20% alumina in zirconia as well for improving the strength of the zirconia (see section 6, 3rd paragraph). Kelly et al. further teaches the use of cerium to strengthen zirconia (see section 3.3 4th paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the zirconia of Zhang et al. to include the claimed elements within the claimed range as taught by Kelly et al in order to achieve the desired strength or stability within the zirconia. One would have been motivated to do so since both discloses the use of zirconia for dental implants while Kelly et al. disclose the use of such elements to strengthen the zirconia.  
As to claims 4-5 and 9-10, Suzuki et al. fails to teach the depth of the recesses in the surface as claimed. However, the roughness provides a mechanical bond between the layer and the substrate surface therefore it is a result effective variable. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed depth, pattern and groove intersect through routine experimentation in order to achieve the desired interlocking between the two materials to achieve the desired bond that would prevent delamination especially since there is an absence of criticality in using the claimed range. 
As to claims 6-7, the metallic portion is titanium (see Liu et al.).
As to claim 8, the exterior portion is formed of zirconia (see Liu et al.). 
As to claim 11, the protective film is formed of titanium nitride (see Zhang et al.). 
As to claim 13, Zhang et al. states the metallic portion has a diameter of 0.125 inches (3.175 mm) (see 0085). 
As to claim 14, Liu and Zhang et al. disclose the same materials as the metallic portion therefore they would inherently have the claimed fracture toughness. 
As to claim 19, Zhang et al. teaches the exterior portion can comprise of hydroxyapatite and bioglass (see abstract). 
As to claim 20, The hydroxyapatite is at most 50% (see abstract, 0090). 
As to claim 21, the bioglass can be a compound that comprises silicon dioxide (see 0086).
As to claim 22, Zhang et al. discloses the second layer can have a thickness of 100 microns which is 0.1 millimeters. 
Allowable Subject Matter
Claims 23-26  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art discloses forming a dental implant having the features of claim 1, as shown in the rejection above. However, the prior art fail to disclose forming the implant as claimed in claim 23. 
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered but they are not persuasive. Applicant argues the implant of the cited prior art have a different chemical composition, interface reactivity, mechanical properties, etc. of the dental implant being claimed. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the outer layers acting as an aesthetic and load bearing material improving the color of the implant) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The examiner would like to note that the prior art cited discloses the use of zirconia on the outer surface and the added materials such as yttria, ceria, and etc. are knowns to improve the mechanical strength of the zirconia material making it a better load bearing material. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. PROCTOR/
Examiner
Art Unit 1715



/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715